Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-11, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (U.S. Patent Application Publication No. 2012/0044335), referred herein as Goto.
Regarding claim 1, Goto teaches a method for image processing, comprising: acquiring an image, wherein the image comprises a face (para 159, lines 1-3; para 161, lines 1-3; para 184); receiving a selection operation of a beautifying material on a target object in the face, wherein the target object is an organ in the face (para 164, lines 1-7; para 178; para 299); identifying a position of a key point of the target object in the face by using a pre-trained target key point model (para 189, the last 6 lines; para 190; para 197); adjusting a shape of the target object in the face by using the position of the key point and a shape of the beautifying material (paras 204 and 207; paras 231, 233, 234; paras 248 and 250); dividing an area of an adjusted target object in the image to obtain divided areas (paras 367 and 368; para 372); and filling the divided areas according to the beautifying material to obtain a target image (para 185; para 192, the last 4 lines; paras 209 and 238; paras 294 and 299), wherein the target object is eyebrows, and the beautifying material is an eyebrow material (paras 230 and 231; para 299).
Regarding claim 2, Goto teaches the method according to claim 1, wherein the adjusting a shape of the target object in the face by using the position of the key point and a shape of the beautifying material comprises: obtaining a source area of the target object in the face by using the position of the key point; and adjusting a shape of the source area to a shape similar to the shape of the beautifying material (paras 204 and 207; paras 233 and 234; paras 248 and 250).
Regarding claim 3, Goto teaches the method according to claim 1, wherein the dividing an area of the adjusted target object in the image comprises: triangulating an area of the adjusted target object in the image (fig 72; para 370).
Regarding claim 5, Goto teaches the method according to claim 1, wherein the acquiring an image comprises: receiving a photographing operation; and photographing and obtaining the image in response to the photographing operation (para 119, lines 1-3; para 161, lines 1-3).
Regarding claim 7, Goto teaches the method according to claim 1, further comprising: in the case of receiving a sharing operation on the target image, sharing the target image based on a path of the sharing operation (para 186; paras 187 and 188).
Regarding claim 8, Goto teaches the method according to claim 1, further comprising: in the case of receiving a storing operation on the target image, storing the target image (para 186).
Regarding claim 9, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processor, interface, and memory, which is disclosed by Goto, fig 11, processor 10/12, interface 4, memory 14; paras 153 and 156; para 165, the last 5 lines); thus they are rejected on similar grounds.
Regarding claims 10, 11, 13, 15, and 16, the limitations of these claims substantially correspond to the limitations of claims 2, 3, 5, 7, and 8, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 17, Goto teaches a non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause a computer to execute the method according to claim 1 (Goto, fig 11, medium 14; paras 154 and 155; see claim 1 above).
Regarding claim 18, Goto teaches a non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause a computer to execute the method according to claim 2 (Goto, fig 11, medium 14; paras 154 and 155; see claim 2 above).
Regarding claim 19, Goto teaches a non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause a computer to execute the method according to claim 3 (Goto, fig 11, medium 14; paras 154 and 155; see claim 3 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto, in view of Chen et al. (U.S. Patent Application Publication No. 2019/0035149), referred herein as Chen.
Regarding claim 4, Goto teaches the method according to claim 1, wherein the filling the divided areas according to the beautifying material to obtain a target image comprises: performing processing on the divided areas according to the beautifying material to obtain the target image (para 185; para 192, the last 4 lines; paras 209 and 238; para 294).  Goto does not teach texture mapping to obtain the target image.  Chen teaches a method for image processing comprising acquiring an image comprising a face, identifying key points in the face, and applying materials to targeted positions, wherein the target object comprises triangulated areas (figs 2, 6, and 17; para 209, lines 1-5; para 211; para 225, lines 1-7; paras 471 and 479), and further comprising performing texture mapping on the areas according to the material to obtain a target image (para 225; para 228).  It would have been obvious to one of ordinary skill in the art to utilize texture mapping because as known in the art, and taught by Chen, realistic rendering is an important, but challenging, aspect of the image generation, and texture mapping provides high levels of realism and quality of the output image, beyond that which can be provided by facial geometry alone (see, for example, Chen, para 233).
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 20, Goto teaches a non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause a computer to execute the method according to claim 4 (Goto, fig 11, medium 14; paras 154 and 155; see claim 4 above).

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been fully considered, but are not persuasive.
On page 8 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that Goto discloses adjusting the eyebrow through deformation and pasting the deformed eyebrow, but fails to disclose that the eyebrow is adjusted using positions of key points.  The Examiner respectfully disagrees with this argument.  The phrase “adjusted by using the position of the key point” (Remarks, page 8, line 17) leaves open a broad range of reasonable interpretations of how the key points are used for the adjusting.  Just one example of Goto’s teaching of this feature can be seen in figures 18, 36, and 37, along with paragraph 231, which explicitly states that the eyebrow processing part performs the eyebrow process by referring to the tracking points and tow points.  Paragraphs 233, 234, 248, and 250, among others, also explicitly state that the adjustments are made by using the tracking points.  The Examiner respectfully submits that this clearly teaches this limitation, and that if Applicant has an interpretation of the manner in which the eyebrow is adjusted by using the position of the key point that would distinguish over Goto, it is not currently reflected in the language of the claim.
On page 8 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that Goto fails to disclose the “adjusting” limitation.  This argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As discussed above, the Examiner respectfully submits that Goto teaches this limitation of the claim.
On page 8 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that Goto divides the entire face into 90 areas, but “Goto only discloses the face skin is divided rather than dividing ‘the adjusted target object’” and thus does not teach the “dividing” limitation.  The Examiner respectfully disagrees with this argument.  Goto does indeed divide the entire face – which includes all of the facial features therein, including an adjusted target object, as required by the claim.  Numerous objects are divided in this process, such as the mouth, nose, eyes, and eyebrows, all of which span multiple divided sections, and are thus “divided.”  Further, the claim recited dividing “an area” of an adjusted target object, not necessarily the object itself.  Again, if Applicant has an interpretation of “dividing” that is different from what is disclosed in Goto, it is not currently reflected in the claims.  It is separately noted that the claim recites dividing an area of an adjusted target object, rather than “the” adjusted target object, as Applicant states, and thus has a broad range of objects to which it can apply.
On page 8 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that the division is used for evaluating skin color, rather than filling the divided areas, and thus does not teach this portion of the claim.  The Examiner respectfully disagrees with this argument.  In Goto, the division is indeed used for evaluating skin color; but this does not preclude Goto’s teaching that the object areas are filled.  As just two examples, cited para 294 of Goto discloses that using the evaluated skin color and an eye shadow color, an air brush process is performed to calculate pixel values to fill in the appropriate area; and cited para 299 describes using an overlay process to overlay the beautifying material over the appropriate facial area.  Thus, the Examiner respectfully submits that Goto teaches the claimed filling, and that the currently claimed dividing and filling limitations are not distinguished over the teachings of Goto.
On page 8 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that in Goto, the deformed eyebrow is pasted directly without dividing the eyebrow.  The Examiner respectfully disagrees with this argument.  As discussed above, dividing the eyebrow is not claimed; rather, the claim broadly requires dividing areas of the object, which is clearly disclosed in Goto (however, as also discussed above, Goto still “divides” the eyebrows, as they are split across multiple divided areas).  Next, the filling limitation requires that those areas are filled according to the beautifying material.  Goto teaches this in a number of ways, including, as previously discussed, performing an air brush process to calculate pixel values to fill in the appropriate area.  Again, if Applicant has a different interpretation of the “filling” that would distinguish over Goto, it is not currently reflected in the claim language.  Accordingly, the Examiner respectfully submits that Goto teaches these features.
On page 9 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that “Goto relates to the term ‘division’, however, it means the division of the face to finish the valuation of the face. Thus, the Applicant submits that, without knowing the technical features of the present application, those skilled in the art cannot think of applying the division of the face which is used for valuation of the face skin to the method of directly pasting the deformed eyebrow.”  The Examiner respectfully disagrees with this argument.  As discussed above, the “division” limitation simply requires dividing “an area” of an adjust target object, which is clearly taught by Goto, and Goto also clearly discloses filling the appropriate areas (notable, not the entire face) with beautifying material.  Thus one of ordinary skill in the art does not have to “think of” using the division and the filling, because it is laid out in the disclosure of Goto.
On pages 9 and 10 of the Applicant's Remarks, the Applicant argues that the remaining independent claims are not taught by the prior art for reasons similar to those discussed in regard to claim 1, that the cited art to Chen does not cure the deficiencies of Goto, and that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art.  The Examiner respectfully disagrees with these arguments, for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613